Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000869
                                                         08-DEC-2015
                                                         10:00 AM



                           SCPW-15-0000869


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                     LAWRENCE REYES, Petitioner,


                                 vs.


 THE DEPARTMENT OF PUBLIC SAFETY, STATE OF HAWAI'I, Respondent.



                         ORIGINAL PROCEEDING


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of petitioner Lawrence Reyes’s

petition for a writ of mandamus, filed on November 6, 2015, it

appears that based on the record presented to this court,

petitioner fails to demonstrate that he has a clear and

indisputable right to work furlough status, that the respondent

has a duty to provide him work furlough status, or that the

respondent is violating its policies and procedures regarding the

grievance process.    Petitioner, therefore, is not entitled to the

requested writ of mandamus.    See Kema v. Gaddis, 91 Hawai'i 200,

204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action); Barnett v. Broderick, 84 Hawai'i

109, 111, 929 P.2d 1359, 1361 (1996) (mandamus relief is

available to compel an official to perform a duty allegedly owed

to an individual only if the individual’s claim is clear and

certain, the official’s duty is ministerial and so plainly

prescribed as to be free from doubt, and no other remedy is

available).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied.


          IT IS HEREBY FURTHER ORDERED that the appellate clerks’


office shall process the petition for a writ of mandamus without


payment of the filing fee. 


                DATED: Honolulu, Hawai'i, December 8, 2015.

                               /s/ Mark E. Recktenwald


                               /s/ Paula A. Nakayama


                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack


                               /s/ Michael D. Wilson





                                 2